






EXHIBIT 10-15

OMEGA FLEX, INC.




Phantom Stock Agreements




Schedule of Directors and Officers




As of March 16, 2012




Director/Officer

Type

Number

Grant Date

Grant Price

Maturity Date

Vesting Schedule






















Dean Rivest

Full

1,601

02/20/2009

$

15.62

02/20/2013

3 years




Full

1,500

03/03/2010

$

10.52

03/03/2014

3 years




Full

1,500

03/03/2011

$

13.14

03/03/2015

3 years




Full

1,500

02/16/2012

$

16.68

02/16/2016

3 years
































































Paul Kane

Full

1,601

02/20/2009

$

15.62

02/20/2013

3 years




Full

1,500

03/03/2010

$

10.52

03/03/2014

3 years




Full

1,500

03/03/2011

$

13.14

03/03/2015

3 years




Full

1,500

02/16/2012

$

16.68

02/16/2016

3 years
































































Edwin Moran

Full

1,601

02/20/2009

$

15.62

02/20/2013

3 years




Full

1,500

03/03/2010

$

10.52

03/03/2014

3 years




Full

1,500

03/03/2011

$

13.14

03/03/2015

3 years




Full

1,500

02/16/2012

$

16.68

02/16/2016

3 years
































































Steven Treichel

Full

2,241

02/20/2009

$

15.62

02/20/2013

3 years




Full

2,100

03/03/2010

$

10.52

03/03/2014

3 years




Full

2,100

03/03/2011

$

13.14

03/03/2015

3 years




Full

2,100

02/16/2012

$

16.68

02/16/2016

3 years











































Timothy Scanlan

Full

1,601

02/20/2009

$

15.62

02/20/2013

3 years




Full

1,500

03/03/2010

$

10.52

03/03/2014

3 years




Full

1,500

03/03/2011

$

13.14

03/03/2015

3 years




Full

1,500

02/16/2012

$

16.68

02/16/2016

3 years






















Steven Hockenberry

Full

590

02/16/2012

$

16.68

02/16/2016

3 years






